                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     5:18-cv-00130-SVW-KK                                            Date        October 17, 2018

Title        Samuel Love v. William George Maingot, et al.




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER TO SHOW CAUSE WHY THE ADA CLAIM SHOULD NOT BE
                         DEEMED MOOT AND WHY PLAINTIFF’S MOTION FOR SUMMARY
                         JUDGMENT [21] SHOULD NOT BE DENIED

       In its Motion for Summary Judgment, Dkt. 21, Plaintiff admits that as of August 30, 2018, the
only non-compliant features of the parking lot were that “[t]here was no fine warning or tow away
signage displayed at or near the designated accessible parking space.” Id. at 9-10. Furthermore, as of
September 13, 2018, “most of the barriers had been remediated”; the only apparent remaining barrier
was that “there was still no compliant tow away signage at the entrance to the customer parking lot or at
the van accessible parking space.” Id. at 10.

        In their Opposition brief, Dkt. 23, Defendants provide evidence that they have since remediated
all barriers under the ADA and that the parking lot is now in compliance with the ADA. Dkt. 25 ¶ 8;
Dkt. 25, Ex. A (showing a “Handicapped Parking Only – Van Accessible – Minimum Fine $250” sign
and tow away signage); Dkt. 26 ¶ 8.

        Given that only injunctive relief is available for violations of the ADA, Wander v. Kaus, 304
F.3d 856, 858 (9th Cir. 2002), and that Defendants appear to be in full compliance with the ADA at this
time, the Court intends to deem the ADA claim moot.

      Plaintiff has not filed a reply brief. Plaintiff has until 12 p.m. on Friday, October 19, 2018 to
show cause as to why the ADA claim should not be deemed moot and why Plaintiff’s motion for
summary judgment should not be denied.




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 1
